DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 2/16/2021.  
Claims 1-4, 6-15, 17-20 are pending.
Claims 1-4, 6-15, 17-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matt Hall (Reg. 46,653) on 3/23/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently amended) A computing device configured to be located between a local network and a cloud computing service, the computing device comprising:

a storage machine comprising instructions executable by the logic machine to
receive, from a device within the local network, a file at a local share of the computing device;
in response to receiving the file, generate a file event and provide the file event to a virtual machine, the file event indicating receipt of the file at the local share;
based upon a property of the file, provide the file to a program operating within a container in the virtual machine to process the file and[[;]] 

move the file from the local share to a cloud share of the computing device, the cloud share configured to copy the file and additional files received at the cloud share to the cloud computing service; 
responsive to a lower bandwidth network connection to the cloud computing service being available, [[not ]]send a result of processing the file from the cloud share to the cloud computing service until a higher bandwidth network connection is available; and
responsive to the higher bandwidth network connection being available, send the file from the cloud share to the cloud computing service.



12.	(Currently amended) At a computing device configured to be located between a local network and a cloud computing service, a method comprising:

in response to receiving the file, generating a file event and providing the file event to a virtual machine executing on the computing device, the file event indicating receipt of the file at the local share;
based upon a property of the file, providing the file to a program operating within a container in the virtual machine to process the file and[[;]] 

moving the file from the local share to a cloud share of the computing device, the cloud share configured to copy the file and additional files received at the cloud share to the cloud computing service; 
responsive to a lower bandwidth network connection to the cloud computing service being available, [[not ]]sending a result of processing of the file from the cloud share to the cloud computing service until a higher bandwidth network connection is available; and
responsive to the higher bandwidth network connection being available, sending the file from the cloud share to the cloud computing service.


19.	(Currently amended) A computing device configured to be located between a local network and a cloud computing service, the computing device comprising:
a logic machine; and
a storage machine comprising instructions executable by the logic machine to

in response to receiving the file, generate a file event and provide the file event to a virtual machine executing on the computing device, the file event indicating receipt of the file at the local share;
based upon a property of the file, provide the file to a program operating within a container in the virtual machine to process the file and[[;]] 

move the file from the local share to a cloud share of the computing device, the cloud share configured to copy the file and additional files received at the cloud share to the cloud computing service;
offload the program at least in part to programmable hardware configured to accelerate execution of the program; 
responsive to a lower bandwidth network connection to the cloud computing service being available, [[not ]]send a result of processing the file from the cloud share to the cloud computing service until a higher bandwidth network connection is available; and
responsive to the higher bandwidth network connection being available, send the file from the cloud share to the cloud computing service.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-4, 6-11, 13-15, 17-18 and 20 depending on claims 1, 12 and 19 therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG U KIM/Primary Examiner, Art Unit 2196